UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A - 16 OR 15D - 16 OF THE SECURITIES EXCHANGE ACT OF 1934  13 October 2011 Commission File No. 001-32846 CRH public limited company (Translation of registrant's name into English) Belgard Castle, Clondalkin,  Dublin 22, Ireland.  (Address of principal executive offices)   Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7):   Enclosure: 2011 Interim Dividend - Scrip Alternative CRH plc ("the Company") 13th October 2011 2- SCRIP ALTERNATIVE CRH plc announces that, under the Company's Scrip Dividend Scheme, 35.96% of its Ordinary Shareholders elected to receive shares in lieu of cash in respect of all or part of their Interim Dividend for 2011 to be paid on 21st October 2011. As a result, a total of 2,438,854 Ordinary Shares of €0.32 each have been allotted pursuant to, and in accordance with, the terms of the Company's Scrip Dividend Scheme. An application will be made for admission of the New Shares to (a) the Official Lists of the Irish Stock Exchange and the UK Listing Authority and (b) trading on the Main Securities Market of the Irish Stock Exchange and the London Stock Exchange's market for listed securities. Dealing in the New Shares is expected to commence on Friday, 21st October 2011. Enquiries: Contact Neil Colgan Company Secretary Tel: 00 3 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CRH public limited company (Registrant) Date 13 October 2011 By:/s/Maeve Carton M. Carton Finance Director
